—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about June 16, 2000, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute attempted robbery in the third degree and attempted assault in the third degree, and conditionally discharged him for a period of 12 months, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning identification. Both the victim and a teacher who witnessed *349the incident made reliable identifications. Furthermore, the evidence clearly established an attempted robbery and assault (see, People v Bracey, 41 NY2d 296). The evidence warranted the conclusion that appellant’s use of force against the victim was in conjunction with his prior demand for money. Concur— Wallach, J. P., Rubin, Buckley, Friedman and Marlow, JJ.